 KENNECOTT COPPER CORPORATION107comptometer operator, and bookkeeper, and excluding purchasingagent, gift shop buyer, food supervisors, gift shop supervisor, servicesupervisors, managers of the individual restaurants, commissary man-ager, assistant managers of restaurants 1E, 3W, 3E, 5W, 7E, 8W, andthe Michigan City, Glass House Restaurant, relief manager, and allother supervisors as defined in the Act[Text of Direction of Election omitted from publication ]Kennecott Copper CorporationandUnited Steelworkers ofAmerica, AFL-CIO and International Association of Machin-ists,Local Lodge#1957, AFL-CIO,Petitioner.CasesNos21-RC-5904 and 21-RC-5920November 12, 1959DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeJames W Cherry,hearing officerThe hearing officer's rulings madeat the hearing are free from prejudicial error and aie affirmed.Pursuant to the provisions of Section 3(b) of the Act,the Boardhas delegated its powers in connection with this case to a three-member panel[Chairman Leedom andMembersBean and Fanning]Upon the entire record in this case,the Board finds1The Employer is engaged in commerce within the meaning ofthe Act2The labor organizations named below claim to represent certainemployees of the Employer'3A question affecting commerce exists concerning the representa-tion of certain employees of the Employer,within Section 9(c) (1)and Section 2 (6), and(7) of the Act4The appropriate unitCase No 21-RC-5920Petitioner herein, International Association of Machinists, LocalLodge #1957, AFL-CIO, herein called the Machinists, seeks a unit(as amended at the hearing) composed, with the usual exceptions, ofallmechanics, welders, their apprentices and helpers, steam cleaneroperators, and laborers employed in the Employer s truck shop, smalltruck shop, company garage, and cat shop in its Ray Mmes DivisionatRay,Arizona'SmelterWorkers was certified in 19551 as1In Case No 21-RC-5920, International Union of Mine, Mill and Smelter Workers,Independent, herein called the Smelter workers, was allowed to intervene on the basis ofa contractual interest2 There are 34-35 mechanics, 4-5 helpers, 4 apprentices, 3 welders, a steam cleaneroperator and 5 laborers employed at the truck shopThere are three truck mechanicsemployed at the company garage, two truck mechanics employed in the cat shop, and125 NLRB No 12 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective-bargaining representative for a residual production andmaintenance unit of the employees of the Employer at Ray, includingthose employees sought by the Machinists herein. Smelter Workerscontends that the employees sought do not qualify either for craft ordepartmental severance and that, in any case, the Machinists does notmeet the "traditional union" test ofAmerican Potash."The Employertakes no position on this issue.The truck shop is located in a separate building, also containing atire repair shop which is partitioned from the truck shop, and a ware-house.The small truck garage and the cat shop are located near thetruck shop, and the company garage is located near the Employer'sgeneral offices.The truck shop is supervised by three truck shopforemen.The small truck garage and the cat shop are supervised bythe tire foreman, who also supervises the tire shop.Twice a week,in the absence of the tire foreman, the small truck garage and thecat shop are supervised by a truck shop foreman.Both the truckshop foremen and the tire foreman are responsible to a truck anddozer maintenance foreman, who also has immediate supervision overthe company garage.The employees in the truck shop are exclusively engaged in the re-pair and maintenance of the Employer's trucks, including 60-tonEuclid trucks, pickup trucks, water trucks, and pit equipment trucks.While the record is not clear as to the duties of the mechanics in theother shops, the Employer testified that all the mechanics sought arejourneyman mechanics, experienced in automobile and truck repair.The Employer requires 3-4 years of apprenticeship training for thesemechanics and the Employer's apprentice program has been in opera-tion for approximately 3 years.The welders in the truck shop workin conjunction with the mechanics in the repair and maintenance oftrucks.The Employer testified that the steam cleaner operator andthe laborers become eligible for apprenticeship "over a period oftime."InInternational Harvester Company,'noting the increasing skillrequired to maintain the present day automotive engine, the Boardoverruled an earlier line of decisions 6 and held that automotivemechanics may be separately represented as craftsmen. In accord-ance with that decision, and on the basis of the entire record, we findthat the mechanics sought herein are craftsmen.And, as the Ma-chinists is an organization which traditionally represents such crafts-one truck mechanic employed in the small truck garage.The following classifications ofmechanics are employed in the truck shop : garage mechanics, truck electric mechanics,lead truck mechanic, diesel truck mechanic specialist,and truck mechanic.6 Smelter workers was certified on September 29, 1955, as a result of an election directedinKennecott Copper Corporation,Case No.21-RC-4037 (unpublished).See also,Kenne-cott Copper Corporation,Case No. 21-RC-2201 (unpublished).4 American Potash d Chemical Corporation,107 NLRB 1418.6119 NLRB 1709.'See alsoDiamond T. Utah,Inc.,124 NLRB 988.6 E.g., Kennecott Copper Corporation,Ray Mines Division,106 NLRB 390,396, in whichthe Board found a unit of truck mechanics similar to that sought herein inappropriate. KENNECOTT COPPER CORPORATION109men,7 we find further that the Machinists may represent them here.As the record does not show that the helpers, truck shop welders,steam cleaner operators, or the laborers are currently in a direct lineof progression to the job of mechanic,8 we shall exclude them.Case No. 21-RC-5904Petitioner in this case, United Steelworkers of America, AFI^-CIO,herein referred to as the Steelworkers, seeks a unit composed of theclerks employed at the Employer's two warehouses in its Ray MinesDivision at Ray, Arizona. The Employer argues that the unit soughtis inappropriate in that it does not include the Employer's warehouseclerks in Hayden, Arizona, and certain other clerical employees.The 15 clerks employed at the Employer's warehouse at Ray areengaged in receiving and distributing materials, the writing of pur-chase orders, the processing of requisitions for parts from the ware-house, and record keeping relating to inventories.There are 13-14clerks employed at the Employer's warehouse in Hayden, Arizona, adistance of approximately 20 miles from Ray, whose work is identicalwith that done by the Ray warehouse workers. The Ray and Haydenwarehouses are separately supervised by storekeepers, who are re-sponsible to the Employer's assistant division comptroller and thedivision comptroller.There is no interchange of employees betweenthe Ray and Hayden warehouses. There is no evidence of any historyof bargaining for these clerks.On this record, particularly in view of the separate immediatesupervision of the two groups of employees, the lack of interchangeof employees between Ray and Hayden, and their geographical sepa-ration, we find that the exclusion of these Hayden employees does notrender inappropriate the unit sought.As it is not contended, and it does not appear, that there are anyother unrepresented production and maintenance employees at Ray,we find that following unit is appropriate as a residual unit: 9(a)All clerks employed in the Employer's two warehouses at Ray,Arizona, and all other plant clerks at Ray, Arizona, but excludingall other employees, professional employees, guards, watchmen, andsupervisors as defined in the Act.We find also, in Case No. 21-RC-5920, that the following employeesof the Employer may constitute a unit appropriate for the purpose ofcollective bargaining within Section 9(b) of the Act:4 International Harvester Company, supra.9 SeeAmerican Potash & Chemical Corporation, supra,at p. 1423.9 The Employer also contends that there are 10-15 unrepresented plant clerks workingin the various operations in Ray and in Hayden other than in the warehouses who shouldalso be included in the unit.The records show that these clerks are attached to thevarious operating departments of the Employer and are engaged in the keeping of recordsaffecting those departments only.For reasons already stated, we find that such clerks atHayden may not appropriately be included in the unit.However, we include such ofthese plantclerks asare employed at the Ray operations. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)All mechanics employed in the Employer's truck shop, smalltruck shop, company garage, and cat shop at Ray, Arizona, includingtheir apprentices, but excluding helpers, steam cleaner operators,laborers, welders, all other employees, office clerical employees, watch-men, guards, professional employees, and supervisors as defined inthe Act.If the majority in unit (b) vote for the Machinists, they will betaken to have indicated their desire to constitute a separate appropri-ate unit, and the Regional Director conducting the election directedherein is instructed to issue a certification of representatives to thePetitioner for such unit, which the Board, under such circumstances,finds to be appropriate for purposes of collective bargaining. In theevent a majority do not vote for the Machinists, these employeesshall remain a part of the existing unit and the Regional Director willissue a certification of results of election to such effect.[Text of Direction of Elections omitted from publication.]National Caterers of Virginia,Inc.andHotel&RestaurantEmployers&Bartenders International Union,AFL-CIO, Peti-tioner.Case No. 5-RC-2705.November 10, 1959DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted by the Regional Director onApril 17, 1959, among the employees in the unit described below.After the election, the parties were furnished with a tally of ballotswhich showed that of 34 eligible voters, 16 cast valid ballots for and18 cast valid ballots against the Petitioner.The Petitioner filedtimely objections to conduct affecting the results of the election.After investigation the Regional Director on July 24, 1959, issuedand served upon the parties his report on objections in which herecommended that the objections relating to interviews with em-ployees in the storeroom at the Seventh and Stockton location prior tothe election be sustained and that the election be set aside and thata new election be ordered by the Board.He found no merit in theother objections, but in the course of his investigation uncovered evi-dence concerning conduct affecting the results of the election andrecommended that if the Board did not agree that the election be setaside that a hearing be directed to resolve material and substantialissues raised by the evidence uncovered therein.The Employer filedtimely exceptions to the Regional Director's recommendations.125 NLRB No. 10.